DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 1, 2020 and September 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 12 and 16, claim 12 recites “a width of less than about 5 m” and claim 16 recites “less than about 6 ohm/sq.” – the term “about” makes the metes and bounds of the claims unclear.  The examiner would suggest and for purposes of examination use “a width of less than [[about]] or equal to 5 m” in claim 15 and “less than [[about]] or equal to 6 ohm/sq.” in claim 16.
or equal to 6 ohm/sq.” has clarity issues and antecedent issues.  Claim 15 limits the effective sheet resistance of the multipart conductor is less than 10 ohm/sq. in the second direction; and the effective sheet resistance of the multipart conductor is greater than 10 ohm/sq. in the first direction.  (There is no antecedent issue in claim 15, since the effective sheet resistances are an inherent feature.)  Claim 16 has “an effective sheet resistance” – it is unclear if applicant means (1) the effective sheet resistance of the multipart conductor in the second direction; or (2) the effective sheet resistance of the multipart conductor in the first direction; or (3) is introducing a new (directionless?) the effective sheet resistance of the multipart conductor.  In light of the claim construction one might assumes the first option to avoid conflicts in the values, however in light of the specification, see paragraph [0032] it appears applicant is attempting to claim the third option.  The examiner would suggest and for purposes of examination use “a total effective sheet resistance of the multipart conductor is less than [[about]] or equal to 6 ohm/sq.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 1-6, 8, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. US Patent Application Publication 2004/0191618.
Regarding claims 1 and 17-18 Morin discloses an electrochromic (EC) device (e.g. figure 2 “electro-chromic glazing”) comprising: a first substrate (e.g. glass 21); a second substrate (e.g. glass 22); a transparent first conductor disposed between the first and the second substrates (e.g. combination of layer 30 of ITO & network 31 of linear metallic wires parallel one to the other); a transparent second conductor disposed between the first and the second substrates (e.g. electrically conducting layer 25); a working electrode disposed between the first and the second conductors (e.g. layer 29 of cathodic electrochromic material based on tungsten oxide); a counter electrode disposed between the working electrode and the second conductor (e.g. layer 26 of anodic electrochromic material made of hydrated iridium oxide); and an electrolyte disposed between the working electrode and the counter electrode (e.g. layer 28 of hydrated tantalum oxide); wherein at least one of the first or second conductors comprises a multipart conductor (e.g. combination of 30 & 31) which includes: a transparent first conductive film (e.g. 30); a first contact strip disposed on the first conductive film along a first side of the EC device (paragraph [0083] discusses current leads, not shown, in contact with the conducting layers along the margins); and first conductive lines (e.g. 31) extending from the first contact strip toward an opposing second side of the EC device, wherein the multipart conductor has a lower effective sheet 
Morin figure 2 does not disclose that the first contact strip (e.g. current lead) is extending lengthwise in a first direction (e.g. perpendicular to 31) which is perpendicular to a second direction (e.g. parallel to 31), as required by claim 1; and the first conductor comprises the multipart conductor; and the second conductor comprises: a transparent second conductive film; a second contact strip disposed on the second conductive film and extending lengthwise in the first direction, along the second side of the EC device; and second conductive lines extending from the second contact strip toward the first side of the EC device, as recited in claim 17; and wherein: the first conductive lines are arranged in a first pattern; the second conductive lines arranged in a second pattern; and the first and second patterns are configured to reduce or prevent the occurrence of a Moire effect when the EC device is viewed in a light transmission direction, as recited in claim 18.  
Morin teaches a similar electrochromic system in figure 1 including two substrates (e.g. 1 & 5) two transparent conductors (e.g. combination of electrically conducting layer 2 & conducting strips 6 and combination of electrically conducting layer 4 & conducting strips 7) on either side of an active electrochromic layer (e.g. 3) and current leads (paragraph [0074]) further teaches both transparent conductive layers have a transparent conductive films (e.g. 2 & 4) and conductive lines (e.g. 6 & 7) each having a pattern (see figures 1a-b) the current leads are perpendicular to the conductive lines (paragraph [0074]).  One would be motivated to use this arrangement to utilize the increased conductivity of the strips to have the fastest possible response time and uniform change of coloration (paragraphs [0027-28]), i.e. reduce Moire effect.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the EC device in Morin figure 2 to have the first and second conductors both include transparent conductive films, conductive lines and contact strips arranged as claimed as taught by Morin figure 1 for the purpose of utilizing the increased 
Regarding claim 2 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein current flows through the first conductive film (e.g. combination of 30 & 31) in the second direction during operation of the EC device (inherent given the higher resistance of 30 and the arrangement of 31 extending in the second direction).
Regarding claim 3 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein the first conductive lines comprise Al, Ag, Mo, Cu, Cr, alloys thereof, or multilayers thereof (paragraph [0084] “network is formed … of copper” & paragraph [0048] “metal in the layer may be stainless steel, copper, silvered copper, aluminium, or gold”).
Regarding claim 4 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein the first conductive lines (e.g. 31) are parallel to each other (paragraph [0084] “network is formed, for example, by linear parallel wires”).
Regarding claim 5 Morin teaches the EC device of claim 4, as set forth above.  Morin further discloses wherein the first conductive lines (e.g. 31) extend in the second direction (see figure 2).
Regarding claims 6 and 8 Morin teaches the EC device of claim 1, as set forth above.  Morin figure 2 does not explicitly disclose wherein the first conductive lines do not extend exclusively in the second direction, as recited in claim 6; or wherein the first conductive lines are curved, as recited in claim 8.  Morin further teaches the wires may be laid down in the form of curves or straight lines (paragraph [0045]).  One would be motivated to use a curved wire to follow a contour in a glazing, for example in a car sun roof (paragraph [0075]).  Thus, there is teaching in Morin that would have led one of ordinary skill to modify the network of wires to include curved wires to arrive at the claimed invention; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective 
Regarding claim 11 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein the EC device does not include conductive lines that extend in the first direction and electrically connect the first conductive lines (see figure 2).
Regarding claim 13 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein the first conductive lines each comprise a stack of at least two layers that each comprise different metals (paragraph [0048] “metal in the layer may be … silvered copper” i.e. silver plated copper).
Regarding claim 14 Morin teaches the EC device of claim 1 including the first conductive lines each comprise a stack of at least two layers that each comprise different metals, as set forth above.  Morin figures 1-2 does not teach at least three layers each comprising different metals.  Morin figure 4 teaches an electrode (e.g. electrode 25’) with three layers comprising different metals (e.g. layer 25a of SnO2, layer 25b of silver and layer 25c of ITO) for the purpose of having the high conductance of silver layer, lowering reflection due to the SnO2 layer and having antireflection layer of ITO (paragraph [0088]).  Thus, there is teaching and motivation in Morin that would have led one of ordinary skill to modify the network of wires to include three different metal layers to arrive at the claimed invention; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) see MPEP 2143.  Further, Morin teaches the claimed invention except for only two layers metal instead of three.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to use three metals, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977); and further it has been held that mere duplication of parts has no patentable significance unless a new and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first conductive lines in the EC device in Morin figures 1-2 to have three different metal layers as suggested by Morin figure 4 for the purpose of having high conductivity and antireflection properties.  
Regarding claim 15 Morin teaches the EC device of claim 1, as set forth above.  Morin further discloses wherein the effective sheet resistance of the multipart conductor is less than 10 ohm/sq. in the second direction (inherent given the structure and materials used); and the effective sheet resistance of the multipart conductor is greater than 10 ohm/sq. in the first direction (inherent given the structure and materials used).
Regarding claim 16 Morin teaches the EC device of claim 15, as set forth above.  Morin further discloses wherein a total effective sheet resistance of the multipart conductor in the second direction is less than or equal to 6 ohm/sq. (inherent given the structure and materials used).
Regarding claim 19 Morin further discloses a comprising the EC device of claim 1 window (paragraph [0075] “FIG. 2 represents an embodiment of electro-chromic glazing according to the invention: this is electrochromic glazing with a laminated structure and two panes of glass, in a configuration adapted for use as glazing in a car sun-roof”).
Regarding claim 20, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  Since claim 20 recites the normal use of the device in claim 19, claim 19 is rejected as inherent.

s 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. US Patent Application Publication 2004/0191618 in view of Moore US Patent Application Publication 2008/0314626.
Regarding claims 7 and 9-10 Morin teaches the EC device of claim 6, as set forth above.  Morin does not teach wherein the first conductive lines comprise straight lines which extend in a direction between the first and the second directions at an angle less than 45 degrees from the second direction, as recited in claim 7; or wherein the first conductive lines are angled and contain plural segments that extend at a non-zero angle with respect to each other, as recited in claim 9; or wherein the first conductive lines are zig-zag shaped, saw tooth shaped or serpentine, as recited in claim 10.
Moore teaches a transparent electrode that can be used in an EC device (inter alia abstract & paragraph [0109]) that includes a substrate (e.g. 30) and a transparent conductive film (e.g. transparent conductive electrode 31f and conductive lines across the device (e.g. array of wire electrodes 31w); and further teaches that the array of wires may have patterns including a plurality segments at a non-zero angle, e.g. zig-zag (e.g. figures 23-24) or serpentine (e.g. figure 25) or having the array of wires which extend in at an angle less than 45 degrees from the margin (e.g. figure 27).  One would be motivated to pattern the electrode to create a higher resolution when used in a display (paragraph [0178]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first conductive lines in the EC device in Morin to have segmented patterns such as zig-zag shaped, saw tooth shaped or serpentine or have the contact lines extend at an angle of <45° as taught by Moore for the purpose of creating a higher resolution.

Insofar as it is understood claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. US Patent Application Publication 2004/0191618 in view of Nagai et al. foreign patent document JP62143032.
m.
Nagai teaches an EC device (abstract e.g. figures 1-2) including two substrates (e.g. substrates 1A & 1B or 11A & 11B); a two transparent first conductor each including a transparent conductive film (e.g. ITO electrodes 2A & 2B or 12A & 12B) and conductive lines across the device (e.g. metallic wire shaped films 3A & 3B or 13A & 13B); with functional electrochromic layers in between (e.g. electro chromic layer 5 or 15 and electrolyte 7 or 17); and further teaches the thickness of the conductive line should be 0.01 to 2 m (lines 107-1081) and one would be motivated to choose these line sizes based on the overall size of the device and the desired response time (lines 110-113).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first conductive lines in the EC device in Morin to have a width of less than or equal to 5 m as taught by Nagai for the purpose of having line sizes based on the overall size of the device and the desired response time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. foreign patent document KR20080051280, in regards to a similar EC device.
Baba foreign patent document JP2017130408, in regards to a similar a transparent electrode for use in an EC device.
Ito et al. US Patent 4,874,229, in regards to a similar EC device.
Demiryont foreign patent document CA2015801, in regards to a similar EC device.
Kubo et al. US Patent 6,118,573, in regards to a similar EC device.
Agrawal et al. US Patent Application Publication 2003/0227664, in regards to a similar EC device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                     December 28, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that lines 107-108 in the translation actually say “The thickness of this line should be about 0.01 to 2 pm in the case of a thin film such as a metal material” however “pm” is an obvious machine translation error as supported by the original document page 175 first column next to last line one can see that the original; text is “… 0.01~ 10 m …”